—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered February 2, 1999, which, to the extent appealed from, entitled plaintiffs to recover from defendants-appellants certain counsel fees pursuant to the terms of a fee-sharing agreement, unanimously affirmed, with costs.
The proof adduced before the Special Referee, including evidence of the parties’ conduct and their various writings, as well as the closing statements of the matters referred by plaintiffs, sufficiently supported the Referee’s finding, confirmed by the IAS Court, that defendants-appellants had agreed to *225share with plaintiffs half their fees for all matters referred to them by plaintiffs. Defendants-appellants’ contention that the court improperly referred the matter to a Referee to hear and report on contested questions of fact, thereby denying them their right to a jury trial of factual disputes with respect to defendants’ purported violation of the fee sharing agreement, has been waived. Appellants objected to the reference only upon the ground that the court had not ruled upon their motion for summary judgment and thereafter willingly participated in the hearing without requesting a jury trial (see, Chalu v Tov-Le Realty Corp., 220 AD2d 552, lv dismissed in part and denied in part 88 NY2d 959, lv dismissed 91 NY2d 952). Finally, the court appropriately amended the caption of the action to add the firm of Shapiro, Uchman & Myers, P. C. as a party defendant since that entity, the successor firm of the principal individual defendant, actively participated in all of the proceedings and, following the dissolution of Shapiro & Baines, received fees attributable to at least one of the cases referred by plaintiffs. Concur — Nardelli, J. P., Tom, Wallach, Rubin and Andrias, JJ.